20-1492-cv
DYJ Holdings Inc. v. Intercontinental Exchange, Inc.

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
14th day of February, two thousand twenty-two.
Present:
                 MICHAEL H. PARK,
                 WILLIAM J. NARDINI,
                 STEVEN J. MENASHI,
                       Circuit Judges,

_____________________________________


DYJ HOLDINGS, INC.,

                 Intervenor-Appellant,

PUTNAM BANK; CITY OF LIVONIA EMPLOYEES’
RETIREMENT SYSTEM CITY OF LIVONIA RETIREE
HEALTH AND DISABILITY BENEFITS PLAN; HAWAII
SHEET METAL WORKERS HEALTH & WELFARE FUND;
HAWAII SHEET METAL WORKERS TRAINING FUND;
HAWAII SHEET METAL WORKERS ANNUITY FUND;
HAWAII SHEET METAL WORKERS PENSION FUND,

                 Plaintiffs,

           v.                                                            No. 20-1492-cv

INTERCONTINENTAL       EXCHANGE,         INC.;
INTERCONTINENTAL EXCHANGE HOLDINGS, INC.; ICE
BENCHMARK ADMINISTRATION LIMITED (F/K/A/ NYSE
EURONEXT RATE ADMINISTRATION LIMITED); ICE DATA
SERVICES, INC.; ICE PRICING AND REFERENCE DATA LLC;
BANK OF AMERICA CORPORATION; BANK OF AMERICA N.A.;
MERILL LYNCH, PIERCE, FENNER & SMITH INC.; CITIGROUP
INC.; CITIBANK, N.A.; CITIGROUP GLOBAL MARKETS INC.;
JPMORGAN CHASE & CO.; JPMORGAN CHASE BANK, N.A.; J.P.
MORGAN SECURITIES LLC; BARCLAYS PLC; BARCLAYS
BANK PLC; BARCLAYS CAPITAL INC.; BNP PARIBAS S.A.; BNP
PARIBAS SECURITIES CORP.; CREDIT AGRICOLE S.A.; CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK; CREDIT
AGRICOLE SECURITIES (USA) INC.; CREDIT SUISSE GROUP
AG; CREDIT SUISSE AG; CREDIT SUISSE SECURITIES (USC)
LLC; DEUTSCHE BANK AG; DEUTSCHE BANK SECURITIES
INC.; HSBC HOLDINGS PLC; HSBC BANK PLC; HSBC BANK
USA, N.A.; HSBC SECURITIES (USA) INC.; LLOYDS BANK PLC;
LLOYDS SECURITIES INC.; MUFG BANK, LTD. (F/K/A/ THE
BANK OF TOKYO-MITSUBISHI UFJ LTD.); MITSUBISHI UFJ
FINANCIAL GROUP INC.; MUFG SECURITIES AMERICAS INC.;
THE NORINCHUKIN BANK; COÖPERATIEVE RABOBANK U.A.;
ROYAL BANK OF CANADA; RBC CAPITAL MARKETS, LLC;
THE ROYAL BANK OF SCOTLAND GROUP PLC; NATWEST
MARKETS PLC; NATIONAL WESTMINSTER BANK PLC;
NATWEST MARKET SECURITIES INC.; SOCIÉTÉ GÉNÉRALE
S.A.; SG AMERICAS SECURITIES, LLC; SUMITOMO MITSUI
BANKING CORPORATION; SUMITOMO MITSUI FINANCIAL
GROUP INC.; SUMITOMO MITSUI BANKING CORPORATION
EUROPE LTD.; SMBC CAPITAL MARKETS, INC.; UBS GROUP
AG; UBS AG; UBS SECURITIES LLC,

            Defendants-Appellees. *
_______________________________________


    For Intervenor-Appellant                           RYAN W. MARTH (Thomas J. Undlin, Stacey P.
    DYJ Holdings, LLC:                                 Slaughter, Robins Kaplan LLP, Minneapolis, MN,
                                                       Vincent Briganti, Geoffrey M. Horn, Christian
                                                       Levis, Peter A. Barile III, Lowey Dannenberg, P.C.,
                                                       White Plains, NY, Amanda F. Lawrence,
                                                       Scott+Scott Attorneys at Law LLP, Colchester, CT,
                                                       Steven M. Berezney, Korein Tillery, LLC, St.

*
    The Clerk of Court is directed to amend the caption as set forth above.


                                                            2
                                         Louis, MO, on the brief), Robins Kaplan LLP,
                                         Minneapolis, MN

For Defendants-Appellees                 DAVID SAPIER LESSER (Jamie Dycus, on the brief),
The Royal Bank of Scotland Group         Wilmer Cutler Pickering Hale and Dorr LLP, New
PLC (n/k/a NatWest Group PLC),           York, NY
NatWest Markets PLC, National
Westminster Bank PLC, and NatWest
Markets Securities Inc.:


For Defendants-Appellees                 ADAM S. HAKKI (Jerome S. Fortinsky, Shearman &
Intercontinental Exchange, Inc.,         Sterling LLP, New York NY, John F. Cove, Jr., San
Intercontinental Exchange Holdings,      Francisco, CA, Brian Hauser, Washington, DC, on
Inc., ICE Benchmark Administration       the brief), Shearman & Sterling LLC, New York,
Limited, ICE Data Services, Inc., ICE    NY
Data Pricing & Reference Data, LLC:

For Defendants-Appellees Credit          Joel Kurtzberg, Elai Katz, Herbert S. Washer,
Suisse Group AG, Credit Suisse           Adam S. Mintz, Cahill Gordon & Reindell LLP,
Securities (USA) LLC, and Credit         New York, NY
Suisse AG:

For Defendants-Appellees Crédit          Joseph E. Neuhaus, Sullivan & Cromwell LLP,
Agricole S.A., Crédit Agricole           New York, NY
Corporate and Investment Bank, and
Credit Agricole Securities (USA) Inc.:

For Defendants-Appellees Bank of         Arthur J. Burke, Paul S. Mishkin, Adam G. Mehes,
America Corporation, Bank of             Davis Polk & Wardwell LLP, New York, NY
America, N.A., and Merrill, Lynch,
Pierce, Fenner & Smith Inc.:

For Defendants-Appellees Citigroup       Lev L. Dassin, Roger A. Cooper, Cleary Gottleib
Inc., Citibank, N.A., and Citigroup      Steen & Hamilton LLP, New York, NY
Global Markets Inc.:

For Defendants-Appellees Barclays        Jeffrey T. Scott, Matthew Porpora, Sullivan &
PLC, Barclays Bank PLC, and              Cromwell LLP, New York, NY
Barclays Capital Inc.:

For Defendants-Appellees JPMorgan        Paul C. Gluckow, Alan C. Turner, Simpson
Chase & Co., JPMorgan Chase Bank,        Thacher & Bartlett LLP, New York, NY, Abram
N.A., and J.P. Morgan Securities LLC     Ellis, Washington, DC




                                             3
For Defendants-Appellees Deutsch        Brad S. Karp, Jessica S. Carey, Hallie S. Goldblatt,
Bank AG and Deutsche Bank               Paul, Weiss, Rifkind, Wharton & Garrison LLP,
Securities Inc.:                        New York, NY

For Defendants-Appellees Lloyds         Marc J. Gottridge, Lisa J. Fried, Benjamin A.
Bank plc and Lloyds Securities Inc.:    Fleming, Hogan Lovells US LLP, New York, NY

For Defendants-Appellees HSBC           Damien Marshall, King & Spalding LLP, New
Holdings plc, HSBC Bank PLC,            York NY, Paul Alessio Mezzina, Joshua N.
HSBC Bank USA, N.A., and HSBC           Mitchell, Washington, DC
Securities (USA) Inc.:

For Defendants-Appellees MUFG           Christopher M. Viapiano, Sullivan & Cromwell
Bank, Ltd., MUFG Securities             LLP, Washington, DC
Americas Inc., and Mitsubishi UFJ
Financial Group, Inc.:

For Defendant-Appellee The              Andrew W. Stern, Tom A. Paskowitz, Sidley
Norinchukin Bank:                       Austin LLP, New York, NY

For Defendants-Appellees Société        Steven Wolowitz, Andrew Calica, Mayer Brown
Générale and SG Americas Securities,    LLP, New York, NY
LLC:

For Defendant-Appellee Coöperatieve     David R. Gelfand, Tawfiq S. Rangwala, Milbank
Rabobank U.A.:                          LLP, New York, NY, Mark D. Villaverde, Los
                                        Angeles, CA

For Defendants-Appellees UBS Group      Eric J. Stock, Jefferson E. Bell, Gibson, Dunn &
AG, UBS AG, and UBS Securities          Crucher LLP, New York, NY
LLC:

For Defendants-Appellees Royal Bank     Richard D. Owens, Douglas K. Yatter, Lilia B.
of Canada and RBC Capital Markets,      Vazova, Latham & Watkins LLP, New York, NY
LLC:

For Defendants-Appellees Sumitomo       Kenneth I. Schacter, Morgan, Lewis & Bockius
Mitsui Banking Corporation,             LLP, New York, NY, Jon r. Roellke, Washington,
Sumitomo Mitsui Financial Group,        DC
Inc., SMBC Capital Markets, Inc., and
Sumitomo Mitsui Banking
Corporation Europe Ltd.:




                                            4
     Appeal from a judgment of the United States District Court for the Southern District of
New York (George B. Daniels, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the appeal is DISMISSED.

        DYJ Holdings, LLC (“DYJ”) seeks to challenge a March 30, 2020 judgment entered in
favor of Defendants 1 in the United States District Court for the Southern District of New York
(George B. Daniels, J.). Plaintiffs 2 below initially appealed from the judgment, but later withdrew
their appeals. We conclude that DYJ lacks standing to maintain the appeal of the district court’s
judgment and therefore dismiss the appeal for lack of jurisdiction.

         Plaintiffs were investors in financial instruments tied to the US Dollar Intercontinental
Exchange London Interbank Offered Rate (“ICE LIBOR”), an important financial benchmark.
They sued Defendants, a group of banks (the “Panel Banks”) and the administrator of ICE LIBOR,
alleging that Defendants had conspired to fix the ICE LIBOR for their own financial benefit.
Plaintiffs brought a single claim for price fixing in violation of the Sherman Antitrust Act, 15
U.S.C. § 1. Defendants moved to dismiss the complaint on several grounds, including the failure
to state a claim under Fed. R. Civ. P. 12(b)(6) and lack of personal jurisdiction over certain foreign
defendants under Fed. R. Civ. P. 12(b)(2). The district court granted the motion on March 26,
2020, and entered judgment four days later. Plaintiffs timely appealed.

        Plaintiffs filed their joint opening brief in this Court on August 13, 2020. Three months
later, one plaintiff, Putnam Bank, filed a stipulation withdrawing and dismissing its appeal. On
December 1, 2020—two days before their reply brief was due—counsel for the remaining
plaintiffs-appellees filed a motion to stay the appeal for 60 days. Counsel reported that they had

       1
          Intercontinental Exchange, Inc.; Intercontinental Exchange Holdings, Inc.; ICE Benchmark
Administration Limited (f/k/a/ NYSE Euronext Rate Administration Limited); ICE Data Services, Inc.; ICE
Pricing and Reference Data LLC; Bank of America Corporation; Bank of America N.A.; Merill Lynch,
Pierce, Fenner & Smith Inc.; Citigroup Inc.; Citibank, N.A.; Citigroup Global Markets Inc.; JPMorgan
Chase & Co.; JPMorgan Chase Bank, N.A.; JPMorgan Securities LLC; Barclays PLC; Barclays Bank PLC;
Barclays Capital Inc.; BNP Paribas S.A.; BNP Paribas Securities Corp.; Credit Agricole S.A.; Credit
Agricole Corporate and Investment Bank; Credit Agricole Securities (USA) Inc.; Credit Suisse Group AG;
Credit Suisse AG; Credit Suisse Securities (USC) LLC; Deutsche Bank AG; Deutsche Bank Securities Inc.;
HSBC Holdings PLC; HSBC Bank PLC; HSBC Bank USA, N.A.; HSBC Securities (USA) Inc.; Lloyds
Bank PLC; Lloyds Securities Inc.; MUFG Bank, Ltd. (f/k/a/ The Bank of Tokyo-Mitsubishi UFJ Ltd.);
Mitsubishi UFJ Financial Group Inc.; MUFG Securities Americas Inc.; The Norinchukin Bank;
Coöperatieve Rabobank U.A.; Royal Bank of Canada; RBC Capital Markets, LLC; The Royal Bank of
Scotland Group PLC; NatWest Markets PLC; National Westminster Bank PLC; NatWest Market Securities
Inc.; Société Générale S.A.; SG Americas Securities, LLC; Sumitomo Mitsui Banking Corporation;
Sumitomo Mitsui Financial Group Inc.; Sumitomo Mitsui Banking Corporation Europe Ltd.; SMBC
Capital Markets, Inc.; UBS Group AG; UBS AG; UBS Securities LLC.
       2
        Putnam Bank; City of Livonia Employees’ Retirement System and City of Livonia Retiree Health
and Disability Benefits Plan (together “Livonia”); and Hawaii Sheet Metal Workers Health & Welfare
Fund, Hawaii Sheet Metal Workers Training Fund, Hawaii Sheet Metal Workers Annuity Fund, and Hawaii
Sheet Metal Workers Pension Fund (together, “Hawaii Sheet Metal”).


                                                  5
“learned that the remaining Proposed Class Representatives wish[ed] to withdraw from this case,”
and sought a stay “to allow the substitution of the current Named Plaintiffs and Proposed Class
Representatives.” Appellants Mot. For Stay, ECF No. 263 at 1. On December 3, 2020, Plaintiffs’
counsel filed an emergency motion to extend time to file their reply brief for the same reason.
Defendants opposed both motions. On December 7, 2020, we granted the motion to extend time
to file the brief but denied the motion to stay the appeal. Hawaii Sheet Metal and the City of
Livonia filed their reply brief on December 15, 2020.

        On December 28, 2020, DYJ, represented by the same counsel as Plaintiffs, moved to
intervene in this Court “for the purpose of serving as named plaintiff and class representative.”
DYJ Mot. to Intervene, ECF No. 292 at 1. DYJ did not include an affidavit or proposed complaint
with its motion. Rather, it asserted only that it was “the assignee of the claims of a member of the
proposed class.” Id. at 2. Defendants opposed the motion, arguing, among other things, that DYJ’s
vague statements about the assignment of claims did not provide a basis to assess whether it had
“a direct, substantial, and legally protectable” interest in the appeal. Defs. Opp’n to Motion to
Intervene, ECF No. 340 at 6 (internal quotation marks omitted). Defendants also moved to dismiss
the appeal, arguing that Plaintiffs’ decision to abandon the appeal left this Court without
jurisdiction. In reply, DYJ filed an affidavit by Jason Presinzano—founder, CEO, and sole owner
of DYJ. Presinzano stated that he “held in [his] personal investment portfolio, full economic
interest in USD ICE LIBOR Financial Instruments, as that term is defined in the Consolidated
Amended Complaint.” Presinzano Aff., ECF No. 358-1 at 2. He stated that he “believe[d] that
[he] personally suffered financial injury and damages as a result of the suppression of USD ICE
LIBOR” and “assigned to DYJ all of [his] rights to bring antitrust and related claims concerning
USD ICE LIBOR-related instruments.” Id. at 1–2. A motions panel of this Court granted DYJ’s
motion to intervene and denied Defendants’ motion to dismiss on April 6, 2021. Hawaii Sheet
Metal and City of Livonia filed a stipulation withdrawing their appeal on April 27, 2021, and this
Court so-ordered the withdrawal the following day. Defendants and DYJ filed supplemental briefs
addressing the import of DYJ’s intervention.

        DYJ’s status as an intervenor in this appeal does not excuse it from meeting the
requirements for standing under Article III. See Tachiona v. United States, 386 F.3d 205, 211 (2d
Cir. 2004) (noting that the “grant of a motion to intervene for purposes of appeal does not, by itself,
confer standing on the intervenor to appeal ‘in the absence of the party on whose side intervention
was permitted’” (quoting Diamond v. Charles, 476 U.S. 54, 68 (1986))). We conclude that DYJ
lacks standing to appeal the district court’s judgment because it was neither a party in the district
court proceedings nor is it bound by the district court’s judgment. Generally, “only parties to a
lawsuit, or those that properly become parties, may appeal an adverse judgment.” Marino v. Ortiz,
484 U.S. 301, 304 (1988); Tachiona, 386 F.3d at 211 (“[A] party not bound by a judgment will, in
the usual case, have difficulty showing that it meets the Article III standing requirement.”).
Although DYJ was not a party below, it asserts that it can sustain this appeal because it is the
assignee of the claims of a prospective member of an uncertified class. Consistent with the
principle that “a nonparty may appeal if it has an interest affected by the judgment,” Off. Comm.
of Unsecured Creditors of WorldCom, Inc. v. S.E.C., 467 F.3d 73, 78 (2d Cir. 2006) (alteration
adopted) (internal quotation marks omitted), the Supreme Court has permitted prospective class
members to intervene to appeal from the denial of class certification when the named plaintiffs
will not, see United Airlines, Inc. v. McDonald, 432 U.S. 385, 394–95 (1977); see also In re


                                                  6
Brewer, 863 F.3d 861, 868 (D.C. Cir. 2017) (permitting a prospective class member to intervene
on appeal after named plaintiff withdrew his appeal from denial of class certification). But “[a]
plaintiff who brings a class action presents two separate issues, one being the claim on the merits
and the other being the claim that he is entitled to represent a class.” U.S. Parole Comm’n v.
Geraghty, 445 U.S. 388, 388–89 (1980). McDonald permits an intervenor to appeal an adverse
ruling on the latter issue. DYJ cites no authority for the proposition that a prospective class
member may also intervene to appeal a dismissal on the merits, and we see no basis for construing
McDonald to authorize such appeals by intervenors.

       Because the parties bound by the district court’s judgment have withdrawn their appeals,
and because we conclude that DYJ lacks standing to maintain the appeal, we thus lack jurisdiction,
and the appeal is hereby DISMISSED.

                                                            FOR THE COURT:

                                                            Catherine O’Hagan Wolfe, Clerk




                                                7